255 F.2d 400
Otis BROWN, Jr., and Mary Louise Medley, Appellants,v.UNITED STATES of America, Appellee.
No. 13316.
United States Court of Appeals Sixth Circuit.
May 7, 1958.

Robert W. Zollinger, Louisville, Ky., for appellants.
J. Leonard Walker, Louisville, Ky., for appellee.
Before MARTIN and McALLISTER, Circuit Judges, and JONES, District Judge.
PER CURIAM.


1
This appeal was presented in an unusual and irregular way. No briefs were filed and only one copy of the typewritten transcript.


2
It was argued orally and submitted on improvised citations of authorities in lieu of briefs.


3
The sole question presented is whether, the jury being waived, the District Judge, over objections of the defendants, properly heard and considered the case, and convicted the defendants upon evidence conceded to have been unlawfully seized by local authorities. It also was conceded that there was no evidence of federal officer participation in the search, either physically or through cooperation or tacit agreement or understanding between local and federal authorities.


4
The question, some time ago, was decided by this Court in Ford v. United States, 234 F.2d 835, and by the Seventh Circuit in United States v. Moses, 234 F.2d 124. See, also, Irvine v. People of State of California, 347 U.S. 128, 74 S. Ct. 381, 98 L. Ed. 561.


5
Judgment of the District Court affirmed.